USCA11 Case: 20-10631    Date Filed: 11/13/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 20-10631
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:19-cv-00437-RBD-PRL



MARCELLUS CHARLEMAGNE,

                                                           Petitioner-Appellant,

                                   versus

SECRETARY, DEPARTMENT OF CORRECTIONS,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (November 13, 2020)

Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10631        Date Filed: 11/13/2020    Page: 2 of 2



      Marcellus Charlemagne, a state prisoner, appeals pro se the dismissal of his

petition for a writ of habeas corpus as second or successive. Charlemagne

abandoned any challenge he could have made to the dismissal of his petition by

raising in his initial brief only arguments about his state conviction. See Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Charlemagne argues for the first

time in his reply brief that his petition is not second or successive, but “we do not

address arguments raised for the first time in a pro se litigant’s reply brief,” id. We

affirm the dismissal of Charlemagne’s petition.

      AFFIRMED.




                                           2